DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/23/2020 and 02/05/2021 were filed after the mailing date of the Non-Final Rejection on 11/12/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 02/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,191,302 and 10,598,957 and U.S. Application No. 16/782,816 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
Claims 1-2, 6, 20-24, 28, 42-47, 51, 65-66, and 79-82 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the best prior art, Newman (U.S. Patent No. 5,500,695), teaches a contact lens comprising:
a superior portion of the contact lens (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37);
an inferior portion of the contact lens (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37);
a lens portion (1, 6, 11) (See Figs. 1-5; C. 3, L. 61 – C. 4, L. 37); and
a lenticular (3, 9, 14) located in the superior portion of the contact lens (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37), wherein the contact lens attaches to an upper eyelid of a wearer by the lenticular 
wherein the lenticular has a top surface, said top surface having a shape selected from the group consisting of flat, flat with rounded corners, concave, convex or tapered having a thicker portion closer to an edge of the contact lens, or combinations thereof (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37).
Newman fails to teach or reasonably suggest that the lenticular comprises a portion of the lens portion that is thicker than a remainder of the lens portion and that it is shaped to attached the contact lens to the upper eyelid. Moreover, given the structure of Newman, such a feature would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
As such, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 1, specifically including the limitations: “a lenticular located in the superior portion of the contact lens, said lenticular comprising a portion of the lens portion that is thicker than a remainder of the lens portion, wherein the lenticular interacts with an upper tarsal plate of an upper eyelid of a wearer and is shaped to attach the contact lens to the upper eyelid.”
Regarding claim 23, the best prior art, Newman, teaches a contact lens comprising:
a superior portion of the contact lens (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37);
an inferior portion of the contact lens (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37);
a lens portion (1, 6, 11) (See Figs. 1-5; C. 3, L. 61 – C. 4, L. 37); and
a lenticular (3, 9, 14) located in the superior portion of the contact lens (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37), wherein the contact lens attaches to an upper eyelid of a wearer by the lenticular 
wherein the lenticular is comprised of a plurality of lenticular sections (See e.g. Figs. 2 and 4; C. 3, L. 61 – C. 4, L. 37).
Newman fails to teach or reasonably suggest that the lenticular comprises a portion of the lens portion that is thicker than a remainder of the lens portion and that it is shaped to attached the contact lens to the upper eyelid. Moreover, given the structure of Newman, such a feature would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
As such, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 23, specifically including the limitations: “a lenticular located in the superior portion of the contact lens, said lenticular comprising a portion of the lens portion that is thicker than a remainder of the lens portion, wherein the lenticular interacts with an upper tarsal plate of an upper eyelid of a wearer and is shaped to attach the contact lens to the upper eyelid.”
Regarding claim 79, the best prior art, Newman, teaches a method of making a contact lens, the method comprising manufacturing a contact lens comprising a lenticular in a superior portion of the contact lens (See Figs. 1-5; C. 3, L. 61 – C. 4, L. 37), wherein the contact lens attaches to an upper eyelid of a wearer by the lenticular interacting with an upper tarsal plate of the upper eyelid of a wearer (See Figs. 1-5; C. 2, L. 4-10: “When these lenses are inserted on the eye, during the blink action, the spungy palpabral and/or tarsal burbar conjunctiva grips the indentation in the lens surface and orientates the lens by following the slope of the pattern or grooves”; C. 4, L. 42 – C. 5, L. 7), said interaction allows the contact lens to translate upwards in downgaze (See Figs. 1-5; C. 2, L. 4-10; C. 4, L. 42 – C. 5, L. 7).
shaped to attached the contact lens to the upper eyelid. Moreover, given the structure of Newman, such a feature would not have been obvious to one having ordinary skill in the art at the time the invention was filed.
As such, the prior art of record, taken alone or in combination, fails to teach the cumulative details of claim 79, specifically including the limitations: “a lenticular located in the superior portion of the contact lens, said lenticular comprising a portion of the lens portion that is thicker than a remainder of the lens portion, wherein the lenticular interacts with an upper tarsal plate of an upper eyelid of a wearer and is shaped to attach the contact lens to the upper eyelid.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896